
	

113 HR 2617 IH: Apollo Lunar Landing Legacy Act
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2617
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Ms. Edwards (for
			 herself and Ms. Eddie Bernice Johnson of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Apollo Lunar Landing Sites National
		  Historical Park on the Moon, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Apollo Lunar Landing Legacy
			 Act.
		2.FindingsCongress finds that—
			(1)on July 20, 1969,
			 Neil A. Armstrong and Edwin E. Buzz Aldrin Jr. became the first
			 people to set foot on another celestial body, during the Apollo 11
			 mission;
			(2)between 1969 and
			 1972, Apollo Missions 11, 12, 14, 15, 16, and 17 all saw American astronauts
			 visit the surface of the Moon;
			(3)the 1970 Apollo 13
			 mission, which was aborted due to a serious malfunction en route to the Moon,
			 also circled the Moon;
			(4)the Apollo lunar
			 program was one of the greatest achievements in American history;
			(5)as commercial enterprises and foreign
			 nations acquire the ability to land on the Moon it is necessary to protect the
			 Apollo lunar landing sites for posterity; and
			(6)establishing the Historical Park under this
			 Act will expand and enhance the protection and preservation of the Apollo lunar
			 landing sites and provide for greater recognition and public understanding of
			 this singular achievement in American history.
			3.PurposesThe purposes of this Act are—
			(1)to preserve and
			 protect for the benefit of present and future generations the nationally
			 significant historic sites associated with the Historical Park;
			(2)to preserve and
			 protect for scientific inquiry the artifacts described in section 5(b);
			 and
			(3)to improve public
			 understanding of the Apollo program and its legacy through preservation of the
			 historic resources associated with the Apollo lunar landing sites.
			4.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the National
			 Aeronautics and Space Administration.
			(2)Apollo lunar
			 landing sitesThe term Apollo lunar landing sites
			 means all areas of the Moon where astronauts and instruments connected to the
			 Apollo program between 1969 and 1972 touched the lunar surface.
			(3)Historical
			 ParkThe term
			 Historical Park means the Apollo Lunar Landing Sites National
			 Historical Park established under section 5.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			5.Establishment of
			 Apollo Lunar Landing Sites National Historical Park
			(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, there shall be established as a unit of the National
			 Park System the Apollo Lunar Landing Sites National Historical Park.
			(b)Park
			 componentsThe Historical
			 Park may only be comprised, as determined by the Secretary in consultation with
			 the Administrator, of—
				(1)the artifacts on
			 the surface of the Moon associated with the Apollo 11 mission, which landed on
			 the lunar surface July 20, 1969, at Mare Tranquillitatis;
				(2)the artifacts on the surface of the Moon
			 associated with the Apollo 12 mission, which landed on the lunar surface
			 November 19, 1969, at Oceanus Procellarum;
				(3)the artifacts on the surface of the Moon
			 associated with the Apollo 13 mission, which had an instrumentality crash land
			 on the lunar surface April 14, 1970;
				(4)the artifacts on the surface of the Moon
			 associated with the Apollo 14 mission, which landed on the lunar surface
			 February 5, 1971, at Fra Mauro;
				(5)the artifacts on the surface of the Moon
			 associated with the Apollo 15 mission, which landed on the lunar surface July
			 30, 1971, at Hadley-Apennines;
				(6)the artifacts on the surface of the Moon
			 associated with the Apollo 16 mission, which landed on the lunar surface April
			 21, 1972, at Descartes; and
				(7)the artifacts on the surface of the Moon
			 associated with the Apollo 17 mission, which landed on the lunar surface
			 December 11, 1972, at Taurus-Littrow.
				6.Administration
			(a)In
			 generalThe Secretary shall administer the Historical Park in
			 accordance with—
				(1)this Act;
				(2)the laws generally
			 applicable to units of the National Park System, including—
					(A)the National Park
			 System Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.); and
					(3)applicable
			 international law and treaties.
				(b)General
			 management planNot later than 18 months after the date of
			 enactment of this Act, the Secretary and the Administrator, pursuant to the
			 interagency management agreement entered into under section 7(a), shall jointly
			 complete a general management plan for the Historical Park.
			(c)Donations;
			 cooperative agreements
				(1)Agreements with
			 other Federal agenciesThe
			 Secretary may enter into one or more agreements with the head of a Federal
			 agency to provide public access to, and management, interpretation, and
			 historic preservation of, historically significant Apollo lunar landing site
			 resources under the jurisdiction or control of the Federal agency.
				(2)Donations;
			 cooperative agreementsThe Secretary may accept donations from,
			 and enter into cooperative agreements with, foreign governments and
			 international bodies, organizations, or individuals to further the purpose of
			 an interagency agreement entered into under paragraph (1) or to provide visitor
			 services and administrative facilities within reasonable proximity to the
			 Historical Park.
				(3)Donations to
			 nasaFor the purposes of this Act, the Administrator may accept,
			 hold, administer, and use gifts, bequests, and devises (including labor and
			 services).
				7.Management
			 agreement
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary and the Administrator shall enter into an agreement
			 providing for the primary management of the Historical Park by the
			 Administrator. The agreement shall delineate the respective duties and
			 responsibilities of the Secretary and the Administrator in managing the
			 Historical Park. Responsibilities of the Administrator shall specifically
			 include—
				(1)ensuring proper
			 monitoring of the Apollo lunar landing sites;
				(2)managing access to
			 the sites, including through coordination with other spacefaring nations and
			 entities; and
				(3)in conjunction
			 with the Director of the Smithsonian Institution, ensuring an accurate
			 cataloguing of items in the Historical Park.
				(b)Other
			 agenciesThe Secretary and the Administrator shall consult with
			 other agencies, as needed, to effectively carry out management of the
			 Historical Park.
			8.World Heritage
			 Site designationNot later
			 than 1 year after the establishment of the Historical Park, the Secretary, in
			 consultation with the Administrator, shall submit the Apollo 11 lunar landing
			 site to the United Nations Educational, Scientific, and Cultural Organization
			 (UNESCO) for designation as a World Heritage Site.
		9.Smithsonian
			 InstitutionNothing in this
			 Act shall be construed to alter or terminate any existing agreements between
			 the National Aeronautics and Space Administration and the Smithsonian
			 Institution concerning the management of National Aeronautics and Space
			 Administration historical artifacts.
		
